ft

oO Co AN NHN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:21-cv-05631 Document 1-2 Filed 08/31/21 Page 1 of 4 |

! 21-2-00429-21

 

 

 

 

 

 

 

 

 

 

| CMP 2
Complaint
; 10744880
{
va
XQ
IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR LEWIS COUNTY
MITCHELL K. DAVIS, N. 21 2 004 9991
Plaintiff, COMPLAINT |
VS. |

FUSITEC AMERICA, INC., a Foreign Profit
Corporation, NATIONAL ELEVATOR
INSPECTION SERVICES, INC.; and
MICHAEL J. PANZO, an Individual.

Defendants.

 

 

COMES NOW the Plaintiff, MITCHELL K. DAVIS, by and through his counsel of
record, SHANE M. O’ROURKE of BUZZARD O’ROURKE, P.S., and for the causes of action
stated herein alleges as follows: |

.L IDENTIFICATION OF PARTIES

1.1. Plaintiff, MITCHELL K. DAVIS, is now and at all relevant times to this matter a
resident of Lewis County, Washington.

1.2. Defendant, FUJITEC AMERICA, INC., a Foreign Profit Corporation (UBI No. 600
407 996), is believed to now and at all relevant times to this matter have a principal
office located in Tukwila, King County, Washington and an appointed Registered
Agent located at 711 Capitol Way S STE 204, Olympia, WA, 98501-1267.

 

 

Pagel! >. Buzzard O’Rourke, PS.

. } attorneys at law
, Service Address Mailing Address Contact Information
314 Harrison Avenue PO Box 59 Ph: (360) 736-1108
- - Centralia Centralia

Washington Washington Fax: (360) 330-2078
98531 98531 buzzardlaw.com

 

 
&

io Oo SN NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

1.3,

1.4.

2.1.

2.2.
2.3.

3.1.

3.2.

3.3.

Case 3:21-cv-05631 Document 1-2 Filed 08/31/21 Page 2 of 4

Defendant, BUREAU VERITAS NATIONAL ELEVATOR INSPECTION
SERVICES, INC., f/k/a NATIONAL ELEVATOR INSPECTION SERVICES, INC.,
a Foreign Profit Corporation (UBI No. 603 083 236), is believed to now and at all
times relevant to this matter have a principal office in Missouri and an appointed
Registered Agent located at 300 Deschutes Way SW STE 208 MC-CSC1, Tumwater,
WA, 98501.
Defendant, MICHAEL J. PANZO, C#4354, an individual, is presently and at the time
of incident believed to be an employee of BUREAU VERITAS NATIONAL
ELEVATOR INSPECTION SERVICES, INC., f/k/a NATIONAL ELEVATOR
INSPECTION SERVICES, INC., a Foreign Profit Corporation (UBI No. 603 083
236).

Il. JURISDICTION AND VENUE
Plaintiff realleges and incorporates by reference all prior paragraphs as if stated in
their entirety.
This Court has original jurisdiction pursuant to RCW 2.08.010.
Venue is appropriate in this County pursuant to RCW 4.12.020(3) and RCW
4.12.025(1).

II. ALLEGATIONS

Plaintiff realleges and incorporates by reference all prior paragraphs as if stated in
their entirety.
On approximately August 6, 2018, Plaintiff was visiting the Henry Jackson Building
in King County, Washington when he was injured in an incident in Elevator 13
(hereinafter referred to as the “inciden >,
The incident occurred when the Plaintiff became trapped after Elevator 13’s doors

closed on him. Elevator 13’s doors closed on Plaintiff with significant force.

 

 

Complaint
Page | 2

=) Buzzard O’Rourke, P.S.

attorneys at law

Service Address Mailing Address Contact Information
314 Harrison Avenue PO Box 59 Ph; (360) 736-1108

 

Centralia Centralia
Washington Washington Fax: (360) 330-2078
98531 98531 buzzardlaw.com

 
i

io lh lh COUN CUD

10
is
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

3.4.

3.5.

3.6.

3.7.

3.8.

3.9.

3.10.

Case 3:21-cv-05631 Document 1-2 Filed 08/31/21 Page 3 of 4

Based on information and belief, Defendant, FUJITEC AMERICA, INC., is
responsible for the installation and maintenance of the elevators located at the Henry
Jackson Building.
Based on information and belief, Defendant, NATIONAL ELEVATOR
INPSECTION SERVICES, INC., is responsible for third-party inspection services of
said elevator, and had inspected said elevator and noted defects on prior occasion to
incident.
Based on information and belief, Defendant, MICHAEL J. PANZO, was the
Qualified Elevator Inspector and Consultant responsible for inspecting said elevator,
and had inspected said elevator and noted defects on prior occasion to incident.
Plaintiff was transported from the Henry Jackson Building to the VA Emergency
Room following the incident.
Defendants knew and/or should have known the elevator in question was defective,
had similar issues in the past, was not repaired properly, and was a danger to the
public when operating.
Plaintiff began treating and receiving medical treatment right away after being
released from the Emergency Room. .
Plaintiff suffered physical and emotional injuries and pain and suffering in an amount
to be determined at trial.

IV. CAUSE OF ACTION
Plaintiff realleges and incorporates by reference all prior paragraphs as if stated in
their entirety.
As a result of the above-named Defendants’ negligence, Plaintiff suffered physical
and emotional injuries. Plaintiff's injury caused him lost wages, medical expenses,

bodily pain, suffering, and mental anguish.

 

 

Complaint
Page | 3

-) Buzzard O’ Rourke, P.S.

attorneys at law
Service Address Mailing Address Contact Information
314 Harrison Avenue PO Box 59 Ph: (360) 736-1108

Centralia Centralia * G60)
Washington Washington Fax: (360) 330-2078

98531 98531 buzzardlaw.com

 
10
{1
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:21-cv-05631 Document 1-2 Filed 08/31/21 Page 4 of 4

V. PRAYER FOR RELIEF

BASED UPON the above, Plaintiff prays for the following relief from this Court:

a. For Judgment against Defendants, FUJITEC AMERICA, INC., BUREAU VERITAS
NATIONAL ELEVATOR INSPECTION SERVICES, INC., f/k/a NATIONAL
ELEVATOR INSPECTION SERVICES, INC., and MICHAEL J. PANZO, in favor
of Plaintiff for damages in an amount to be determined at trial;

b. For pre-Judgment interest on the medical bill damages at twelve (12) percent or the
highest allowed under the law, whichever is greater;

c. For any and all other relief the Court finds, just, equitable, and/or legal; and

d. Reserve other claims for trial.

DATED THIS TMaay of July, 2021. oe

CE

{
SHANE M. O’ROURKE, WSBA No. 39927
Of Attorneys for Plaintiffs
314 Harrison Ave, Centralia, WA 98531
Tel: 360.736.1108

 

DECLARATION BY PLAINTIFF

I, MITCHELL K. DAVIS, declare as follows:

1. Iam over 18 years of age, the Plaintiff herein, and in all respects am competent to testify
in this matter.

2. I have read the above Complaint, and J believe it to truly and accurately represents my
claim and the associated facts. I adopt the Complaint language as my own.

Signed this day of July, 2021 at Chehalis, Washington.

 

 

Complain
Page|4 | 2) Buzzard O’Rourke, P.S.
. attorneys at law

Service Address Mailing Address Contact Information
314 Harrison Avenue PO Box 59 Ph: (360) 736-1108

 

Centralia Centralia
Washington Washington Fax: (360) 330-2078
98531 98531 buzzardlaw.com

 

 

 
